DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2020 has been entered.
 
Status of the Claims
	Claims 1-12 previously were canceled; claims 22, 26, 27, and 32 have been newly canceled.  No new claims were added.  Accordingly, claims 13-21, 23-25, and 28-31 are pending and under current examination.
Withdrawn Rejections 
	The following rejections are withdrawn in view of Applicant’s amendments to the claims: the rejection of claims 13-22, 24, and 26-32 under 35 U.S.C. 103 as being unpatentable over EP1457191A2 (“Bleuez” et al.) in view of Cremer et al. (US 2009/0217465 A1) and Herve et al. (US 2009/0304757A1); the rejection of claims 23 and 25 under 35 U.S.C. 103 as being unpatentable over EP1457191A2 (“Bleuez” et al.) in view of Cremer et al. (US 2009/0217465 A1) and Herve et al. (US 2009/0304757A1) as applied to claims 13-22, 24, and 26-32 above, and further in view of WO2007051511A1 (“Hentrich” et al.).  Applicant’s argument to this effect is persuasive; Applicant’s additional arguments and Declaration filed 10/27/2020 are addressed below.
	All rejections of newly canceled claims 22, 26, 27, and 32 are withdrawn in view of Applicant’s cancelation of these claims.
New Grounds of Rejection Necessitated by Amendments of 10/27/2020
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15-21, 23, 25 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over EP1457191A2 (“Bleuez” et al., cited in parent application, translation previously enclosed) in view of Hentrich (WO2007051511A1, translation cited and provided in parent application) and Herve et al. (US 2009/0304757A1).  No new references cited.
The claims are drawn to a process comprising a step of applying onto dry hair an aqueous powder cosmetic composition and at least one of setting and styling the hair with the aqueous powder cosmetic 
Regarding claims 13 and 15, Bleuez teaches a cosmetic powder (solid) comprising hydrophobic silica with a BET surface area of 180-280 m^2/g in an amount of 1-9% by weight of the total formulation; water in an amount of 20-95% by weight; and a humectant in an amount of 0.1 to 20% by weight (see abstract, in particular)(limitations of claims 1, where the humectant may be sorbitol (see Bleuez claim 5) (limitations of claims 15-18, 20, 21, and 28).  It is noted that Bleuez teaches ranges overlapping with the claimed ranges and that sorbitol is a polyol meeting the limitations of the claimed polyol.  As to a process of making the claimed product, Bleuez teaches premixing liquid components including the humectant into a “premix” (“produce a mixture A” as in claim 13), mixing the premix with the silica component (“to produce mixture B” as claimed”) with a mechanical mixer at 1000-3000 rpm (“high shear rate” as claimed)(see also [0018]).  
Because Bleuez does not teach a single embodiment incorporating all claimed components, this rejection is made using obviousness rationale.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select sorbitol from the short list of humectants taught by Bleuez and to use it in the compositions of Bleuez, with a reasonable expectation of success.  One would have been motivated to do so since Bleuez teaches sorbitol as a successful humectant which may be employed in cosmetic powder formulations comprising hydrophobic silica (limitation of claims 19-21).  
Bleutz does not teach a film forming and/or film setting polymer as in claims 13, 15, and 23 or a UV filter as in claim 25.
Hentrich cures this deficiency.  Hentrich teaches styling compositions comprising an aqueous solvent, hydrophobicized silicon dioxide powder, and at least one film-forming and/or setting polymer for the temporary shaping of keratin fibers (see abstract, in particular; see also page 5/20 of translation, paragraph 6); this component is included in an amount of 5.5 to 15% by weight of the powdered aqueous composition (see Hentrich claim 8 for instance) and may include those which are cationic, anionic, nonionic, or amphoteric (see page 5 of 20 of translation, paragraph starting “The film-forming and/or setting polymer….”, line 5)(limitation of claim 23).  Hentrich also teaches a UV filter may be desirably include (see page 10/20 of translation, paragraph 11).
Both Bleuez and Hentrich are directed to cosmetic silicon dioxide powder compositions.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add the film forming and/or setting polymer and the UV filter component taught by Hentrich to the formulations of Bleuez and Cremer and Herve, with a reasonable expectation of success.  One would have been motivated to do so to desirably include the known functionality and benefits of each of these components, setting properties and UV filter capability.
Bleuez does not specify explicitly that the powder product is applied in a process of setting or styling in particular or that the silica form is colloidal.  Hentrich teaches this feature, and further Herve cures this deficiency.
Herve is directed to powdered cosmetic compositions for application to keratin materials including the skin and hair (see abstract, in particular).  The products may be a composition for shaping the hair such as styling mousse, gels, gums, or fixing sprays (see [0116]) which the ordinary artisan reasonably would have recognized is to be applied to hair which may be dry, and Herve further specifies that the products may be applied to hair which is dry (see [0149]).  Herve’s inorganic powders of particles include inorganic oxides in the powder form or in the colloidal form alike such as silica (see [0284]).
Both Bleuez and Herve are directed to products and methods of applying powder products to the hair, for instance.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to apply the product of Bleuez and Hentrich for the purpose of styling the hair as taught by Herve where Herve specifies application to dry hair of a similar product (i.e., a powder product comprising colloidal components; a product including hair products).  One would have been motivated to do so based on Herve’s teaching that the product may be applied to the hair for styling including onto dry hair (see [0149] for instance).  It would have been prima facie obvious to one of ordinary skill in the art to substitute colloidal silica as taught by Herve for the functional/functionalized silica of Bleutz, with a reasonable expectation of success; one would have bene motivated to do so based on Herve’s teaching of these inorganic powders of particles to be equivalently useful in analogous cosmetic compositions and their stepwise application.
As to the overlapping ranges of claims 16, 17, 19, and 28, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Further regarding the range of greater than 20% sorbitol or specified polyol where Bleuez teaches the humectant in an amount of 0.1 to 20%, and regarding the range of 10% or greater of silica as recited in claim 29, where Bleuez teaches silica to be present in a range of 1-9%, it is the examiner’s position that these amounts are not critical and is subject to routine optimization procedure in order to achieve the desired end result.  Moreover, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In view of Bleuz’s teaching that the silica based powder composition has significantly improved UV stability and manufacturing method, it is the examiner’s position that it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to increase the silica from 9% as taught by Bleuz to 10% as in the instant claims in order to achieve optimal UV stability, with a reasonable expectation of success.  Moreover, one would have been motivated to do so to achieve a relatively concentrated product in aqueous solution, for instance.  It is noted that the cited art does not teach any disadvantage outside of the range explicitly disclosed, and it is further noted that in the instant application there does not appear to be evidence of criticality of the precise amount of hydrophobic colloidal silica.
In regard to claims 13 and 15, similarly, as here, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  In the instant case, Bleuez teaches a preferred range of humectants but does not teach an amount greater than 20 wt% or an amount of 21-45 wt% as recited in the claims.  However, where Bleuez teaches the role of sorbitol as a humectant, it would have been considered a result effective variable to increase the humectant concentration in order to increase the humectant effects in the product of Bleuez, with a reasonable expectation of success.  One would have been motivated to do so to provide increased moisturizing or humectant properties into the product.  It is noted that Bleuez does not teach a maximum or upper limit of humectant concentration so that increasing the humectant amount does not conflict with Bleuez’s teaching considered as a whole.
Further regarding the preservative component in claims 15 and 30, it is noted that Bleuez teaches preservative components generally may be included (see [0011]) and demonstrates preservatives in powdered products in concentrations such as 0.1, 0.4, and 0.5 percent by weight of a given phase (see [0022]-[0026] for instance).  Herve teaches preservatives may be included (see [0104]) and may be paraben components (see [0140], [0199]) such as methyl, ethyl, propyl, and butyl esters of p-hydroxybenzoic acid (parabens) in an amount of 0.01 to 3% by weight ([0285]).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add a paraben preservative as specified by Herve into the formulations  generally disclosed to desirably include a preservative as taught by Bleuez, with a reasonable expectation of success.  One would have been motivated to do so to inhibit undesired microbial presence and/or propagation as taught by the cited art, and, further, one would have been motivated to perform routine optimization procedures and otherwise adjust the amount of preservative component within the parameters taught by the cited art so as to achieve the desired antimicrobial/preservative efficacy with the least amount of preservative component necessary to do so.  
Further regarding the particular tamped density recited in claim 18, it appears that Bleuez teaches hydrophobic silica which would have been colloidal in aqueous solution having a BET specific surface area overlapping with that instantly claimed.  Bleuez does not described the tamped density instantly recited.  Here, the office does not have the facilities for examining and comparing Applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 USPQ 1302, 1303 (BPAI 1993), In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray, 10 USPQ2d 1922, 1923 (BPAI  1989).  Therefore, in view of the similar characteristics and function of Bleuez’s hydrophobic silica that are disclosed, the burden is shifted to Applicant to show that Bleuez’s silica does not have the tamped density characteristic recited in claim 18.


Claims 14, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over EP1457191A2 (“Bleuez” et al., cited in parent application, translation previously enclosed) in view of Hentrich (WO2007051511A1, translation cited and provided in parent application) and Herve et al. (US 2009/0304757A1) as applied to claims 13, 15-21, 23, 25 and 28-30 above, and further in view of Cremer et al. (US 2009/0217465 A1).
Regarding claims 14 and 31, the teachings of Bleuez have been delineated above.  As to claim 14, it is the examiner’s position that the process of mixing as taught by Bleuez addresses the claim language of producing a “homogeneous” mixture comprising silica since performing the steps of Bleuez are the same or substantially the same as performing the steps claimed and therefore would have had the same or substantially the same effect as claimed.  
Bleuez suggests that dyes in general may be desirably included (see Bleuez claim 4).  Bleuez does not specify a particular combinations of components to produce a mixture A and a mixture B and a step of homogenizing mixture B as recited in claim 14.  Bleuez does not teach hair direct dyes as recited in claim 24.  Cremer cures this deficiency.
Cremer teaches hair dye compositions comprising particles which may be comprised of silicon dioxide.  See abstract, in particular.  Cremer specifies that the particles may be combined with uncharged (nonionic) dyes for example nitroanilines, nitrophenylenediamines, nitroaminophenols, etc. (see [0126]).  Cremer further specifies the state of the art wherein cationic direct dyes and nitro dyes are known to be useful (see [0168]).  Moreover, Cremer specifies that compositions in the form of particle products are applied onto dry hair in a hair dye product (see [0391] for instance). 
Both Bleuez and Cremer are directed to cosmetic compositions comprising silicone components.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the nitro direct dye as taught by Cremer for the generically disclosed dyes taught by Bleuez, with a reasonable expectation of success.  One would have been motivated to do so based on Cremer’s teaching of the state of the art with regard to dyes known to be compatible with silicon dioxide in cosmetic products.  Further regarding the language of claim 31 which is drawn to the inclusion of the preservative component in mixture A, one would have been motivated to combine the preservative at this point in the mixing process in order to achieve desired antimicrobial or preservative efficacy in the aqueous phase with the humectant.

Response to Arguments and Declaration filed under 37 C.F.R. 1.132
	Applicant’s arguments filed 10/27/2020 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  All previously issued rejections are withdrawn in view of Applicant’s amendments to the claims.  New grounds of rejection necessitated by the amendments of 10/27/2020 are presented below.
	On page 8 of Remarks, Applicant argues that Hentrich is silent with respect to a composition comprising the specific polyol claimed.  In reply, this argument has been considered but is not persuasive in view of the teaching of sorbitol as outlined in the rejection above.  It is noted that Hentrich has been cited for its teaching of a film forming component as newly recited in the independent claims and as specifically outlined above.  
	On pages 8 and 9 of Remarks, Applicant asserts that the claimed invention achieves surprisingly unexpected results with respect to wetting and washability; Applicant provides a table of information in support of this conclusion.  The data presented in the table on pages 9 and 10 of Remarks and concurrent explanations are noted, however these are not sufficient to overcome the rejection of record at least since they are not commensurate in scope with the claimed invention and of practical and statistical significance.  Applicant’s argument that the specified polyol is responsible for unexpected results starting at a concentration as low as 0.5% by weight and increasingly so up to the claimed range of 21 to 45% concentration is not persuasive since the cited references allow for and the skill or the ordinary artisan provides rationale for including this humectant component in an increased amount over the prior art’s preferred range in order to provide relatively more humectant functionality.  As to wetting ability and washing ability, the prior art may do what the inventor has done but for a different purpose and render obvious the claimed invention.
	Further regarding the Declaration of Christine Cajan filed under 37 C.F.R. 1.132, the declaration is addressed here.  It is noted that the Declarant is one of the named inventors in the instant application and establishes her as an expert in her field.  The comparative data presented on pages 2 and 3 of 4 of the Declaration and Applicant’s concurrent argument that a polyol component provides evidence of unexpected results is not persuasive because while the properties of wettability and washability are understood from the declaration, (1) the data are not commensurate in scope with the claimed invention and (2) the discovery of a previously 8unappreciated property does not render an old composition new to the discoverer; in the instant case, the inclusion of a polyol as claimed for its humectant properties are established for the reasons of record, and the discovery of wettability or washability advantages does not provide patentable distinction over the prior art.
	Applicant argues on page 11 of Remarks that there is no motivation to modify Bleuez to arrive at the claimed invention, further asserting that Bleuez disclaims film forming polymers.  In reply, this argument has been fully considered but is not persuasive since Hentrich teaches a film forming and or setting polymer to be desirably useful in particular cosmetic formulations which are those for temporary setting or shaping of keratin fibers (see abstract in particular; see also page 5/20 of translation, paragraph 6). In reply, upon further review of the Bleuez reference as a whole, it is noted that Bleuez teaches that the cosmetic powder may contain other cosmetic ingredients including crosspolymer components as well as oil-soluble components (see [0011], [0017]).  In the instant case, Hentrich specifically teaches a hair styling product which is a powdered composition while Bleuz teaches a general cosmetic aqueous powder.  Hentrich’s styling agents in particular are considered to provide the specific advantage of providing hair setting and styling functionality to a general powdered product of Bleuz and are not considered to destroy the functionality of Bleuz.  The expectation of some advantage is the strongest rationale for combining references, and, in the instant case, the expected advantage for adding the specified polymeric component of Hentrich to Bleuez is to provide desirable hair setting or styling functionality as taught by Hentrich to a generally disclosed cosmetic composition of Bleuez.  Moreover, while Bleuz does not include such polymeric components, the entirety of Bleuez’s teaching does not provide any reason why including such a component would destroy operability or provide a disadvantage or otherwise teach away from the inclusion of such a component, particularly since Bleuz teaches that additional cosmetic ingredients including those such as fragrance components which are noted to be oily in nature may desirably be included (see Bleuez claims 4 and 9 for instance).   Accordingly, the combination of teachings is maintained to be proper.

Conclusion
 No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617